Mr. Chief Justice Clarity delivered the opinion of the court: This is a case wherein the claimants are asking for damages in the sum of Thirteen Thousand Nine Hundred Fifty-eight ($13,958.00) Dollars for 6,970 square feet of land which was taken for highway purposes by the State of Illinois for the construction of the State Bond Issue Route No. 19 in the County of Cook and City of DesPlaines. It appears that the Attorney General makes no contention as to the fact that the land in question was taken by the State of Illinois for the construction of the Northwest Highway and that the pavement was laid in October and November, 1928. It appears that the only contention for the consideration of this court as to whether according to claimant that claimant should be allowed $2.00 a square foot, or according to the defendant $1.25 a square foot. This court is of the opinion that the contention of the Attorney General in view of all the facts before the court that $1.25 a square foot would be an adequate remuneration for the land taken which would amount to $8,724.00. The court considers this a fair consideration. Therefore the court recommends that the claimant be awarded the sum of $8,724.00.